DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 15 and 17 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 2, Elliott (US 2017/0312678) can be considered to represent the closest prior art. Elliott discloses a filter device having a filter (14) with a first side wall and a frame (12) that can be considered to form a body having first and second side faces, and a top and bottom edge at two opposite sides of the first side face and the second side face. A magnetic strip (36) form a magnetic unit disposed on the second side face. There is no teaching or suggestion in Elliott for a clipping portion, comprising a top flange extending from the top edge along a facing direction of the first side face by a first distance and a clip plate extending from an outer edge of the top flange toward the bottom edge by a second distance, the first side wall being clipped between the clip plate and the first side face. Elliott includes a magnetic strip (36) on both of the side faces, as discussed in paragraph [0038]. 
	Claims 3 – 15 and 17 – 24 depend from claim 2 and are allowed for at least the same reason as claim 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773